     Case 2:19-cr-00126 Document 28 Filed 08/13/19 Page 1 of 3 PageID #: 78



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                           CRIMINAL ACTION NO. 2:19-cr-00126

JOHN EDWARD ROACH, II




                                            ORDER


        At a hearing held on August 13, 2019, the defendant, John Edward Roach, II appeared in

person and by counsel, Mark S. Plants, for the purpose of the defendant’s plea to the single-count

Indictment filed against him. The United States was represented at the hearing by Drew O. Inman,

AUSA.

        The court inquired of the defendant, both personally and through counsel, to determine the

defendant's competency. The court found the defendant competent and capable of entering an

informed plea.

        Mr. Inman summarized and offered for the court's consideration the entirety of the written

plea agreement in this case signed by both the defendant and his counsel. The court reserved

acceptance of the plea agreement until sentencing but ordered the original plea agreement filed

with the Clerk.

        The court then read to the defendant the charge contained in the Indictment. The court

inquired as to the defendant's plea. The defendant then pleaded guilty.
     Case 2:19-cr-00126 Document 28 Filed 08/13/19 Page 2 of 3 PageID #: 79



       The court then read the pertinent portion of 21 U.S.C. § 841 (a) (1). The court explained

the elements that the United States would have had to prove had this matter gone to trial. After

hearing and considering the defendant's explanation of why he considered himself guilty and

hearing evidence from the United States about what it would have been able to prove at trial, the

court found that there was a sufficient factual basis for the defendant's plea of guilty.

       The court further informed the defendant, pursuant to the requirements of Fed. R. Crim. P.

11(c)(1), of the nature of the charge and of the consequences of pleading guilty to the charge.

After explaining thoroughly these items and after hearing and considering the defendant's

responses to the court's questions, the court found that the defendant understood the nature of the

charge and the consequences of pleading guilty.

       The court further informed the defendant, pursuant to the requirements of Fed. R. Crim. P.

11(c)(3), (c)(4), of the constitutional and other legal rights that the defendant was giving up by

pleading guilty. After explaining thoroughly these items and after hearing and considering the

defendant's responses to the court's questions, the court found that the defendant understood [his/

her] constitutional and other legal rights.

       The court further inquired of the defendant, pursuant to the requirements of Fed. R. Crim.

P. 11(d), to insure that the defendant's plea was voluntary. After hearing and considering the

defendant's responses to the court's questions, the court found that the defendant's plea was

voluntary.

       The defendant further executed a written plea of guilty which was witnessed by his counsel

and ordered filed by the court. The court accepted the defendant's plea. Accordingly, the court

ADJUDGES the defendant, John Edward Roach, II guilty, and the defendant now stands


                                                  2
     Case 2:19-cr-00126 Document 28 Filed 08/13/19 Page 3 of 3 PageID #: 80



convicted of violating 21 U.S.C. § 841 (a) (1).

       The court ORDERS that the Probation Office prepare and forward a draft presentence

report to the United States and counsel for the defendant no later than September 25, 2019; that

the United States Attorney and counsel for the defendant file objections to the draft presentence

report no later than October 9, 2019; that the Probation Office submit a final presentence report

to the court no later than October 23, 2019; and that the United States and counsel for the

defendant file a sentencing memorandum no later than October 30, 2019. In their respective

sentencing memoranda, the court ORDERS the United States and counsel for the defendant to

offer any evidence or argument related to a requested sentence or sentencing range in light of Gall

v. United States, 552 U.S. 38 (2007). The court SCHEDULES final disposition of this matter for

November 6, 2019 at 11:00 a.m.

       The court ORDERS the defendant released on the previously executed $10,000 unsecured

bond, subject to the conditions set forth in the Order Setting Conditions of Release previously filed

herein and the standard conditions of release in this district. In addition, the court ORDERS the

defendant to comply with the following special conditions of release: that the defendant shall be

placed on home incarceration with electronic monitoring; that the defendant shall have a personal

custodian to oversee the defendant while on release; Barbara Roach shall serve as the personal

custodian; and that the defendant appear for sentencing on November 6, 2019 at 11:00 a.m. The

court recommends frequent visits by the probation office.

       The court DIRECTS the Clerk to send a copy of this Order to the defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.

                                      ENTER: August 13, 2019


                                                  3
